DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the thin film transistors arranged along the row direction are arranged on a same side of the data lines adjacent to the thin film transistors; and the thin film transistors arranged along the column direction are alternately arranged on both sides of each of the data lines adjacent to the thin film transistors must be shown or the feature(s) canceled from claim(s) 11.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2 and 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 110361899 A (YANG, YAN et al.)

    PNG
    media_image1.png
    543
    530
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    376
    335
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    593
    511
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    823
    525
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    627
    572
    media_image5.png
    Greyscale

Per claim 1, Yang teaches an array substrate [see figure 9] comprising: a first transparent electrode layer with a plurality of slit structures [22a1], wherein the first transparent electrode layer comprises a plurality of domains with an equal area [see figure 7, each electrodes 22a within the group of four is a domain], the plurality of domains comprise at least two types of domains arranged in a mosaic shape [four domains are shown], slit structures located in a same type of domain extend in a same direction [see figure 7], and slit structures located in different types of domains extend in different directions [see figure 7, each domain pixel structure extends to the center of the group]; and a plurality of gate lines extending along a row direction [G] and a plurality of data lines extending along a column direction [D], the plurality of [see figure 7], wherein each of the dimming regions is overlapped with the at least two types of the domains in the first transparent electrode layer [see figure 7].
Yang does not explicitly mention an ITO transparent pixel material.  However, it was common knowledge to use ITO in order to improve transparency of the pixel electrodes.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
  Regarding the plurality of domains comprise at least two types of domains arranged in a mosaic shape and wherein each of the dimming regions overlapping with the at least two types of the domains in the first transparent electrode layer ranges, the courts have held overlapping ranges to be at least obvious.  Improved contrast would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claims 2 and 18, Yang teaches the array substrate according to claim 1, wherein a ratio of an area of one of the plurality of domains to an area of one of the plurality of dimming regions is equal to or greater than 1/16 and equal to or less than ½ [see figure 7, ¼ is shown].  The courts have held overlapping ranges to be at least obvious.  Improved contrast would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claims 10 and 16, Yang teaches the array substrate according to claim 1, wherein the first transparent electrode layer comprises: a plurality of trunk electrodes [the electrode layer includes the pixel electrodes shown in figure 7, each pixel electrode includes a vertical truck, 22a1], wherein each of the plurality of trunk electrodes is located between two adjacent domains with different types between adjacent two of the plurality of slit structures in different types of domains [see the two center trunks 22a1 in region 21c].  Yang does not teach that at least one of the trunk electrodes extends along the row direction; and a plurality of branch electrodes connected to the trunk electrodes on both sides of each of the trunk electrodes, wherein in one of the domains, branch electrodes and slit structures extend in the same direction, and adjacent two branch electrodes are spaced apart by a slit structure.  However, it was a matter of routine skill in the art to form the electrode patterns such that at least one of the trunk electrodes extends along the row direction; and a plurality of branch electrodes connected to the trunk electrodes on both sides of each of the trunk electrodes, wherein in one of the domains, branch electrodes and slit structures extend in the same direction, and adjacent two branch electrodes are spaced apart by a slit structure in order to improve contrast.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claim 11, Yang teaches the array substrate according to claim 1, further comprising thin film transistors disposed at crossings of gate lines and data lines and connected to the gate lines and the data lines [22b], wherein: the thin film transistors arranged along the row direction are arranged on a same side of the data lines adjacent to the thin film transistors [see the first and third transistors in the row direction]; and the thin film transistors arranged along the column direction are alternately arranged on both sides of each of the data lines adjacent to the thin film transistors [see the second transistor in the first row and the third transistor in the second row].  
Per claim 12, Yang teaches the array substrate according to claim 11, wherein in a direction perpendicular to the array substrate, the thin film transistors are located in the same [see figure 7, in each region the TFTs are located in the same location as the adjacent regions].  
Per claim 13, Yang teaches the array substrate according to claim 11, further comprising a second transparent electrode layer insulated and spaced apart from the first transparent electrode layer, wherein the second transparent electrode layer is configured to form a fringe electric field with the first transparent electrode layer to control deflection of liquid crystal molecules [the first substrate 1a comprises a pixel electrode and a common electrode not shown in FIG. 14, a pixel electrode and a common electrode are used for driving the first liquid crystal to deflect].  Yang does not explicitly mention that the common electrode is configured to form a fringe electric field and is transparent.  However, it was common knowledge to form a planar transparent common electrode to improve contrast.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claim 14, Yang teaches a dimming liquid crystal panel comprising: an array substrate according to claim 1, an opposite substrate spaced apart from the array substrate, and a liquid crystal layer located between the array substrate and the opposite substrate [see figure 10].  
Per claim 15, Yang teaches a display panel comprising: the dimming liquid crystal panel according to claim 14, and a display liquid crystal panel located on one side of the dimming liquid crystal panel [30].  
Per claim 17, Yang teaches the display panel according to claim 16.  Yang does not teach the trunk electrode extending along the row direction is located within an inside edge of the gate line of the display liquid crystal panel, in the direction perpendicular to the display liquid crystal panel.  However, it was common knowledge to extend the trunk electrode along the row .

Allowable Subject Matter
Claims 3-9 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record teaches the array substrate according to claim 1.  The prior art does not teach, in combination with the limitation of claim 1, each of the plurality of gate lines extends in a fold-line waveform along the row direction, and comprises a plurality of first fold line units arranged periodically, wherein each of the plurality of first fold line units comprises two first straight line segments symmetrically arranged with the column direction as a symmetry axis; each of the plurality of data lines extends in a fold-line waveform along the column direction and comprises a plurality of second fold line units arranged periodically, wherein each of the plurality of second fold line units comprises a first subsegment and a second subsegment which are centrosymmetric, and the first subsegment and the second subsegment each comprise two second straight line segments symmetrically arranged with the row direction as a symmetric axis; and the array substrate further comprises: a common electrode line located between adjacent two of the plurality of data lines, wherein the common electrode line extends in a fold-line waveform along the column direction and comprises a plurality of third fold line units arranged .  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871